Citation Nr: 0403936	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include consideration of such disability as 
being the result of exposure to ionizing radiation or 
asbestos in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1969 to 
January 1971.  He served aboard the aircraft carrier USS 
Independence from May 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A hearing was held on June 19, 2003, in Jackson, Mississippi, 
before Kathleen K. Gallagher, an Acting Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.


FINDINGS OF FACT

1.  An x-ray evaluation reflects parenchymal changes of the 
lungs consistent with asbestosis provided that the exposure 
history and period of latency are appropriate.

2.  There is no evidence of exposure to asbestos or to 
ionizing radiation in service.

3.  There is no evidence of a current respiratory disability 
in this case other than the x-ray evidence of parenchymal 
changes noted above.

4.  No information or evidence of record establishes that the 
veteran suffered an event, injury, or disease in service, or 
indicates that a claimed current lung disability or symptoms 
may be associated with an established event, injury or 
disease, if any, in service.




CONCLUSION OF LAW

A respiratory disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of this 
appeal, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  After review of the record, the 
Board concludes that VA's duties under both the VCAA and the 
new regulations have been fulfilled.  

The record reflects that in November 2001, and again in May 
2002, the RO advised the veteran of VA's duties to notify and 
assist under the VCAA.  In both the November 2001 and May 
2002 correspondence, the veteran was notified of the evidence 
necessary to establish entitlement, what evidence the RO 
would attempt to obtain for the veteran, and what information 
and evidence was needed from the veteran.  The Board notes 
that the veteran was provided with notice of the February 
2002 rating decision from which this appeal originates.  In 
response to his notice of disagreement with the above rating 
decision, the veteran was provided with a statement of the 
case (SOC) in June 2002 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The Board notes that the SOC also provided the veteran with 
the text of the regulations implementing the VCAA.  The Board 
concludes that, collectively, the November 2001 and May 2002 
correspondence, and the SOC informed the veteran of the 
information and evidence needed to substantiate his claim and 
identified who was responsible for providing it.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, based on the procedural history of this case, 
the Board determines that VA has no outstanding or unmet duty 
to inform the veteran that any additional information or 
evidence is needed.  

With respect to VA's duty to assist the veteran, the Board 
notes that the RO obtained both the veteran's service medical 
records (SMRs) and service records.  The RO also obtained 
evidence identified by the veteran, specifically treatment 
records from Hattiesburg Clinic and the Wesley Medical Center 
(formerly the Methodist Hospital)(hereinafter Methodist 
Hospital), both of Hattiesburg, Mississippi.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

The veteran filed a claim for compensation in October 2001, 
claiming exposure to asbestos and ionizing radiation.  In a 
form authorizing release of information to VA, also dated 
October 2001, the veteran identified only the Hattiesburg 
Clinic, Hattiesburg, Mississippi, as a source for civilian 
records in support of his claim.  VA obtained treatment 
records from the clinic.  The records were brief and 
unrelated to the instant issue.  As noted above, the RO also 
obtained the veteran's service records and SMRs.  Other than 
two complaints of chest colds, the SMRs contained no evidence 
of treatment for pulmonary or respiratory disorders while on 
active duty.  The service records gave no evidence of 
exposure to asbestos or ionizing radiation while on active 
duty.  

The RO denied service connection in a rating decision of 
February 2002 in which it concluded that there was no medical 
evidence establishing that the veteran had ever been 
diagnosed with a respiratory disability either in service or 
after discharge from service.  The veteran timely filed a NOD 
in March 2002 and included a copy of an x-ray evaluation by 
J.W.B., M.D.  Doctor B. noted that inspection of lung 
parenchyma demonstrated interstitial changes in the mid and 
lower lung zones bilaterally, consisting of small and 
irregular opacities of size and shape.  Dr. B. concluded that 
the parenchymal changes noted in his evaluation were 
"consistent with asbestosis, provided the subject's exposure 
history and period of latency are appropriate."  (Emphasis 
added.)

In May 2002, the veteran submitted a statement in support of 
his claim which summarized his work experiences in service, 
including his claim that those experiences included exposure 
to asbestos.  

In June 2002 the veteran provided an authorization and 
consent to release information to VA, identifying information 
in support of his claim available at Methodist Hospital.  
These records were obtained by the RO.  The record shows that 
the Methodist Hospital records all related to an April 1998 
operation identified as a parietal cell vagotomy and Graham 
closure of perforated duodenal ulcer.

The RO issued a SOC in June 2002, again denying service 
connection for asbestosis and ionizing radiation, and 
detailing the laws and regulations governing the decision.  
The veteran timely appealed in June 2002, requesting a Travel 
Board hearing.  The hearing was conducted in June 2003 in 
Hattiesburg, Mississippi, and the hearing transcript is of 
record.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The clinical diagnosis of asbestosis requires both 
radiographic evidence of parenchymal lung disease and a 
history of exposure to asbestos.  M21-1, Part VI, 7.21(c) 
(August 19, 2002).  Radiographic changes indicative of 
asbestos exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1) (August 19, 2002).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc.  M21-1, Part VI, 7.21(b)(1) (August 19, 
2002).  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
M21-1, Part VI, 7.21(b)(2) (August 19, 2002).

Service connection based on exposure to ionizing radiation 
can be granted on three different legal bases.  First, there 
are 15 types of cancers which are afforded a presumption of 
service connection under 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§§ 3.309(d).  Second, radiation exposure may be considered 
under 38 C.F.R. § 3.311 when a veteran was exposed to one of 
the radiation risk activities identified in 38 C.F.R. 
§ 3.309, all of which involve either on-site participation in 
a test involving atmospheric detonation of a nuclear device, 
or exposure to ionizing radiation as a prisoner of war in 
Japan or as a member of the United States Occupation Forces 
in Hiroshima or Nagasaki during the period beginning in 
August 6, 1945, and ending on July 1, 1946.  Third, radiation 
claims considered under § 3.311 may also include occupational 
exposure to ionizing radiation during active duty. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  
Nothing in the evidence of record in this case shows any 
diagnosis of any respiratory or pulmonary disorder.  Despite 
VA's requests that he provide information or evidence of 
current residuals of exposure to asbestos and/or ionizing 
radiation, the veteran has not identified any health care 
providers that have treated him for, or diagnosed him with, 
any current lung disability.  The veteran's records from the 
Hattiesburg Clinic and Methodist Hospital are not probative 
because they do not pertain to any lung disability.  Although 
the veteran has submitted a statement from Dr. B. concerning 
findings on an x-ray evaluation, the conclusion of Dr. B. 
that the parenchymal changes he noted were consistent with 
asbestosis depended on the whether an appropriate exposure 
history and period of latency were also shown.  

Concerning this, the Board notes that the veteran's service 
personnel records show that his duties were those of a deck 
seaman aboard the USS Independence and included cleaning and 
maintenance of a sponson and interior spaces such as heads 
(lavatories), as well as above deck duties as a line handler 
and phone talker during underway replenishment operations.  
These personnel records do not indicate that the appellant 
was exposed to asbestos.  Thus, without evidence of exposure 
to asbestos and an appropriate period of latency, Dr. B.'s 
conclusion does not constitute a diagnosis of asbestosis.  
The Board notes that Dr. B. did not treat the veteran for any 
disease or disorder.  The record shows that the veteran's 
only contact with Dr. B. was for an examination conducted as 
part of a class action suit.

Regarding the veteran's claim of exposure to ionizing 
radiation, since there is no current diagnosed disability, it 
follows that the veteran does not have one of the enumerated 
cancers subject to service connection on a presumptive basis.  
It is evident from the record that the veteran, who service 
on active duty from February 1969 to January 1971, could not 
have been exposed to radiation related to the nuclear 
detonations at Hiroshima or Nagasaki.  Neither is there any 
evidence of record indicating on-site participation in a test 
involving atmospheric detonation of a nuclear device.  
Finally, there are no pertinent records, notations, or 
indications contained within the veteran's service medical 
records or service records that suggest any radiation dose in 
service.  There is nothing of record to indicate the veteran 
handled or was otherwise exposed to nuclear weapons while 
serving aboard the USS Independence.  

In summary, there is no competent evidence of record showing 
that the veteran currently has an asbestos-related or 
radiation-related disorder, or that any such disorder can be 
linked to service activities.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).  Although Forshey is not directly on point, 
as it deals with service connection for a veteran's death in 
a motorcycle accident, it does suggest that, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
as evidence).  The veteran has therefore failed to satisfy 
the initial element of a service-connection claim, medical 
evidence of a current disability.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of service connection for a 
lung disability to include consideration of such disability 
as being the result of exposure to ionizing radiation or 
asbestos in service.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
provision does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  Accordingly, the Board concludes that service 
connection for a respiratory disability is not warranted.

In so concluding, the Board notes that the evidence in this 
case is sufficient to decide the claim and further 
development by obtaining an examination or medical opinion is 
not necessary.  An examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, the information and evidence of record does contain 
sufficient competent medical evidence to decide the claim, 
and no information or evidence of record establishes that the 
veteran suffered an event, injury, or disease in service, or 
indicates that a claimed current respiratory disability or 
symptoms thereof may be associated with an established event, 
injury, or disease, if any, in service.


ORDER

Entitlement to service connection for a respiratory 
disability is denied.



____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



